NO. 12-11-00412-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

MICHAEL LYNN HOWARD,                                       §      APPEAL FROM THE 241ST
APPELLANT

V.                                                         §     JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §     SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Pursuant to a plea bargain, Appellant pleaded guilty to manufacture/delivery of a
controlled substance in a drug free zone. The trial court assessed punishment at imprisonment for
twenty-five years. We have received the trial court’s certification showing, in part, that Appellant
waived his right to appeal.        See TEX. R. APP. P. 25.2(d). The certification is signed by Appellant
and his counsel. We have also received the trial court clerk’s record, which includes a written
waiver of Appellant’s right to appeal signed by Appellant and his counsel. Accordingly, the
appeal is dismissed for want of jurisdiction.
Opinion delivered December 12, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                  COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                           JUDGMENT

                                        DECEMBER 12, 2012


                                         NO. 12-11-00412-CR


                                   MICHAEL LYNN HOWARD,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                            Appeal from the 241st Judicial District Court
                         of Smith County, Texas. (Tr.Ct.No. 241-1053-12)


                       THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this court that this court is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                       It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                       By per curiam opinion.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.